DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-25 and 32-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu (US PgPub #2006/0091258).
For Claim 22, figures 1-8b of Chiu ‘258 disclose an unmanned aerial vehicle, comprising: a fuselage (14); a yoke (36) extending internally within the fuselage along a width of the unmanned aerial vehicle; and a frame (16 and 30) extending forwardly from the yoke such that the yoke and the frame collectively define a payload section.
For Claim 23, figures 1-8b of Chiu ‘258 disclose that the payload section is directly connected to a forward portion of the yoke.
For Claim 24, figures 1-8b of Chiu ‘258 disclose that the frame (16 and 30) includes discrete first and second frame members.
For Claim 25, figures 1-8b of Chiu ‘258 disclose that the first and second frame members are spaced transversely from each other along the width of the unmanned aerial vehicle.
For Claim 32, figures 1-8b of Chiu ‘258 disclose an unmanned aerial vehicle, comprising: an internal structural component (36) extending transversely within a fuselage (14) of the uav; and a payload section (16 and 30) directly connected to a forward portion of the internal structural component such that the payload section extends along a length of the unmanned aerial vehicle.
For Claim 33, figures 1-8b of Chiu ‘258 disclose a camera (56) located within the payload section.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US PgPub #2006/0091258) in view of Colgren (US PgPub #2008/0149758).
For Claims 17 and 21, figures 1-8b of Chiu ‘258 disclose an unmanned aerial vehicle (10), comprising: a fuselage (14); first and second wing sections (18 and 20) configured for detachable connection to the fuselage; a yoke (36) extending internally within the fuselage in transverse relation to a length of the unmanned aerial vehicle; a payload section (30) directly connected to the yoke such that the payload section extends forward therefrom.  While Chiu ‘258 teaches a connector (78) positioned at a forward end of the payload section such that it is spaced from the yoke along the length of the unmanned aerial vehicle in order to connected various nose cone section (16) with a detachably connector (100), it is silent about it being a motor mount.  However, figures 1-2 of Colgren ‘758 teach a motor connector forward of the payload section (114) in order to connect the nose cone motor (126) to the fuselage.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Chiu ‘258 with ability to connect a nose cone having a motor as taught by Colgren ‘758 in order to provide different flight functions.
For Claim 18, figures 1-8b of Chiu ‘258 disclose a frame (54) extending forwardly from the yoke such that the yoke, the frame, and the motor connector collectively define the payload section.
For Claim 19, figures 1-8b of Chiu ‘258 disclose that the frame includes first and second frame members spaced transversely from each other along a width of the unmanned aerial vehicle.
For Claim 20, figures 1-8b of Chiu ‘258 disclose a payload support bracket (80) spanning the frame and located between the yoke and the motor connector.

Claim(s) 26-31 and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US PgPub #2006/0091258) as applied to claims 22 and 32 above, and further in view of Colgren (US PgPub #2008/0149758).
For Claims 26-28 and 34, While Chiu ‘258 teaches a connector (78 and 100) extending traversely in relation to the frame and positioned at a forward end of the payload section such that it is spaced from the yoke along the length of the unmanned aerial vehicle in order to connected various nose cone section (16) with a detachably connector (100), it is silent about it being a motor mount.  However, figures 1-2 of Colgren ‘758 teach a motor connector forward of the payload section (114) in order to connect the nose cone motor (126) to the fuselage.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Chiu ‘258 with ability to connect a nose cone having a motor as taught by Colgren ‘758 in order to provide different flight functions.
For Claim 29, figures 1-8b of Chiu ‘258 disclose a payload support bracket (80) spanning the frame and located between the yoke and the motor connector.
For Claim 30, figures 1-8b of Chiu ‘258 disclose that the payload support bracket extends beneath the payload section.
For Claim 31, figures 1-8b of Chiu ‘258 disclose that the payload support bracket is located between the yoke and the motor connector.
For Claim 35, figures 1-8b of Chiu ‘258 disclose a frame (54) extending between the internal structural component and the motor connector.
For Claim 36, figures 1-8b of Chiu ‘258 disclose the frame includes first and second frame members extending forwardly from the internal structural component, the first and second frame members being spaced transversely from each other along a width of the unmanned aerial vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        12/16/2022